IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-266-05


SHAWNA BELLER, Appellant
 
 v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS

POLK COUNTY



 Per curiam.

O R D E R  



 A jury convicted Appellant of theft and assessed punishment at confinement for four
years.  The Court of Appeals affirmed the conviction on September 15, 2004.  Beller v. State,
___S.W.3d___, No. 10-02-00282-CR (Waco, delivered September 15, 2004).  On October
18, 2004, Appellant timely filed her petition for discretionary review in the Court of Appeals. 
See Tex.R.App.P. 68.2.  On November 17, 2004, the Court of Appeals withdrew its opinion,
but failed to issue another opinion in its place. 
	The Court of Appeals did not act properly under Tex.R.App.P. 50, which requires that
the corrected or modified opinion be substituted as the opinion or judgment of the court
within 30 days after a petition for discretionary review has been filed with the clerk of the
court of appeals.  Accordingly, the court had no authority to withdraw its opinion without
substituting another within the proper time period.  After the 30 day period, the court of
appeals had no jurisdiction to act concerning its opinion.  See Ex parte Brashear, 985 S.W.2d
460 (Tex.Crim.App. 1998); Garza v. State, 896 S.W.2d 192 (Tex.Cr.App. 1995).  Therefore,
the Court of Appeals' opinion issued on September 15, 2004, is ordered reinstated.  With this
understanding, Appellant's original petition for discretionary review is refused.



Delivered April 20, 2005
Publish